DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 5, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burr (US 5,222,624).  Burr discloses  a lottery ticket dispensing system, comprising: a cabinet housing (12); a lottery ticket array insertable into the cabinet housing, the lottery ticket array further comprising: a plurality of individual bins (see Fig. 4) in a stacked configuration; a dispensing unit inserted into each of the bins, the dispensing unit comprising a ticket compartment (96, 98) in which a continuous strip of lottery tickets is contained and an automatic separation module (112) in which a leading ticket of the continuous strip of lottery tickets is automatically separated and dispensed from the bin; the bins connected together in the stacked configuration such that the lottery ticket array is insertable into and removable from the cabinet housing as a single unit (see Fig. 4); the stacked configuration comprising opposite sides defined by the sides of the bins (see col. 4, line 17, side of “tray”); and at least one first component (108) of a detachable support system attached to the opposite sides of the stacked configuration, the first component cooperating with a second component (see Fig. 4, the item 108 slides on) of the detachable support system provided on inner side walls of the cabinet housing.  The first component comprises one or more rails provided on a rail plate (108) that is attached to each of the opposite sides of the stacked configuration, and the second component comprises rail supports (see Fig. 4, the item 108 slides on) provided on the inner side walls of the cabinet housing.  The dispensing unit comprises a feed module (104) operationally disposed between the ticket compartment and the automatic separation module, the automatic separation module detachably connected to the feed module (see Fig. 5 note nuts and bolts illustrated).  The lottery ticket array comprises a first automatic operational mode when inserted into the cabinet housing in which, for each of the bins, the automatic separation module automatically separates and ejects the leading ticket from the continuous strip of lottery tickets such that the leading ticket is discharged from the cabinet housing or falls into a receptacle (140) inside of the cabinet housing for subsequent retrieval (see col. 4, lines 55-68).  The automatic separation module includes a drive roller (154) and an opposed idler roller (162) with a nip defined between the driver roller and idler roller; a motor (see Fig. 4, “174”) geared to the drive roller, wherein the drive roller conveys the leading ticket to a separation position where a line between the leading ticket and an adjacent ticket is presented for separation; a shuttle (152) that travels in a linear path along the line, the shuttle comprising a head that engages and separates the leading ticket from the adjacent ticket along the line; and a bi-directional drive mechanism (inherently disclosed in col. 4, lines 59-65) configured with the shuttle to move the shuttle back and forth along the linear path.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over . Burr (US 5,222,624).  Burr discloses an embodiment (second embodiment) that includes a lottery ticket dispensing system, comprising: a cabinet housing (12); a lottery ticket array insertable into the cabinet housing, the lottery ticket array further comprising: a plurality of individual bins (see Fig. 4) in a stacked configuration; a dispensing unit inserted into each of the bins, the dispensing unit comprising a ticket compartment (96, 98) in which a continuous strip of lottery tickets is contained and an automatic separation module (112) in which a leading ticket of the continuous strip of lottery tickets is automatically separated and dispensed from the bin; the bins connected together in the stacked configuration such that the lottery ticket array is insertable into and removable from the cabinet housing as a single unit (see Fig. 4); the stacked configuration comprising opposite sides defined by the sides of the bins (see col. 4, line 17, side of “tray”); and at least one first component (108) of a detachable support system attached to the opposite sides of the stacked configuration, the first component cooperating with a second component (see Fig. 4, the item 108 slides on) of the detachable support system provided on inner side walls of the cabinet housing.  In this embodiment, Burr discloses all the limitations of the claim, but it does not disclose that the stacked configuration comprises at least two columns of the bins.  However, Burr discloses a different embodiment (first embodiment) in which the stacked configuration comprises at least two columns of the bins (see Fig. 1) for the purpose of dispensing a wide variety of lottery tickets.  It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the applicant’s invention to have the stacked configuration of bin comprise at least two columns of bins for the purpose of dispensing a wide variety of lottery tickets.
Allowable Subject Matter
Claims 18-20 are allowed.
Claims 9-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Moelgaard (US 10,017,319) discloses a lottery ticket dispenser with a retarding torque drive system to prevent ticket reeling.  Roberts et al. (US 6,726,077) discloses a lottery ticket dispenser having a plurality of bins in a cabinet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK HEWEY MACKEY whose telephone number is (571)272-6916. The examiner can normally be reached M - F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK H MACKEY/Primary Examiner, Art Unit 3653